DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 9, 12, 13, 14, 19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2020/0012844) in view of Han et al. (2016/0171280).

Regarding claim 1, Kim teaches an updating method for configuration parameters of an electronic device, comprising: acquiring fingerprint information (para [0031] he electronic device 100 may obtain the image of the user's fingerprint that is input via the fingerprint sensor 120.) collected by a fingerprint sensor (120; Fig 1; Fig 2) at the electronic device; determining whether the fingerprint information is collected in a trusted mode (para [0031] in a registration operation (= claimed “trusted mode”), the electronic device 100 may, in advance, store an image of the user's fingerprint or information regarding the image of the user's fingerprint (for example, information regarding minutiae, phase degree based on a domain conversion method, and the like) as registration information); acquiring, in response to determining that the fingerprint information is collected in the trusted mode (para [0031] In a verification operation, that is, when the user uses the electronic device 100 or attempts to access the electronic device 100, the electronic device 100 may obtain the image of the user's fingerprint that is input via the fingerprint sensor 120. In addition, in the verification operation, the electronic device 100 may compare the fingerprint image, which is input by the user, to an image of a user's fingerprint that is previously registered, thereby determining whether the user is previously registered), a target configuration parameter of the electronic device for anti-spoofing detection according to the fingerprint information (para [0089] After generating the input fingerprint image 510 from the fingerprint image that is sensed by using the fingerprint sensor 120, characteristic information of the fingerprint may be obtained from the input fingerprint image 510. The characteristic information extracted from the input fingerprint image 510 referred to as input characteristic information 520. The input characteristic information 520, which is information indicating characteristics of the registered fingerprint image 510, may, but is not limited to, be information regarding minutiae. The input characteristic information may include SIFT information, phase information that is extracted from the input fingerprint image 510 based on the frequency domain conversion method, and the like).
Kim fails to teach; updating, in response to that the target configuration parameter of the electronic device and/or a current configuration parameter of the electronic device satisfies a preset condition, the current configuration parameter of the electronic device based on the target configuration parameter of the electronic device, wherein the current configuration parameter is used by the electronic device for anti-spoofing detection of a fingerprint in fingerprint information to be recognized; as claimed.

Han teaches an updating method for configuration parameters of an electronic device, comprising: acquiring fingerprint information collected by a fingerprint sensor at the electronic device (para [0113] The electronic device 101 may include a fingerprint sensor for receiving a fingerprint image,) and updating, in response to that the target configuration parameter of the electronic device and/or a current configuration parameter of the electronic device satisfies a preset condition, the current configuration parameter of the electronic device based on the target configuration parameter of the electronic device, wherein the current configuration parameter is used by the electronic device for anti-spoofing detection of a fingerprint in fingerprint information to be recognized (para [0117] FIG. 19 illustrates a method of updating a registered fingerprint according to various embodiments of the present disclosure. When the second fingerprint template 1610 and a registered fingerprint template 1900, from the finger print DB 610A, have the same feature points larger than or equal to a threshold ratio based on a comparison therebetween, the registered fingerprint template 1900, extracted from the finger print DB 610A, may be updated by adding at least one feature point of the second fingerprint template 1610 to the registered fingerprint template 1900… Accordingly, even though biometric information, which is relatively unclear than the registered biometric information, is acquired, an authentication success rate can increase because the authentication (= claimed “anti-spoofing detection”) is performed based on updated biometric information.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Kim with the method of updating registered fingerprint as taught by Han, because based on such a learning process, it is possible to reduce the false reject rate (FRR), thereby improving a recognition rate (Han: para [0117]).

Regarding claim 2, Kim teaches the updating method according to claim 1, wherein determining whether the fingerprint information is collected in the trusted mode comprises: determining that the fingerprint information is collected in the trusted mode in response to detection of any one of: the electronic device is in a preset mode of operation (para [0043] The processor 130 may generate the input fingerprint image from the fingerprint sensor 120 in the fingerprint verification mode (= “preset mode”) of verifying whether the user is previously registered.); the electronic device is within a preset time period after executing a preset operation; or the electronic device executes fingerprint recognition based on the fingerprint information, and the recognition result is a preset result. (Note: claim as presented recites plurality of options in an alternative manner. Prior art as cited above teaches at least one mode, thus reading on the claim.).

Regarding claim 3, Kim teaches the updating method according to claim 2, wherein: the preset mode of operation comprises a registration mode (para [0043] The processor 130 may generate the input fingerprint image from the fingerprint sensor 120 in the fingerprint verification mode (= “registration mode”) of verifying whether the user is previously registered.); the preset operation comprises a successful non-fingerprint unlock operation or an initial start-up operation; and/or the preset result comprises that a preset number of continuous fingerprint recognition scores exceed a preset threshold. (Note: claim 3, depends upon claim 2. Claim 2 recites three different options and claim 3 further describes these three option. As cited above, prior art teaches the first option, thus meeting the claim limitations).

Regarding claim 8, Kim teaches the method as explained for claim 1 above.
Kim fails to teach wherein the preset condition comprises any one or more of: the number of fingerprint information samples on which the target configuration parameter is based exceed a preset number; or a difference between the target configuration parameter and the current configuration parameter exceeds a preset range; as claimed.
Han teaches the method, wherein the preset condition comprises any one or more of: the number of fingerprint information samples on which the target configuration parameter is based exceed a preset number; or a difference between the target configuration parameter and the current configuration parameter exceeds a preset range (Fig 19; para [0117] FIG. 19 illustrates a method of updating a registered fingerprint according to various embodiments of the present disclosure. When the second fingerprint template 1610 and a registered fingerprint template 1900, from the finger print DB 610A, have the same feature points larger than or equal to a threshold ratio based on a comparison therebetween, the registered fingerprint template 1900, extracted from the finger print DB 610A, may be updated by adding at least one feature point of the second fingerprint template 1610 to the registered fingerprint template 1900).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Kim with the method of updating registered fingerprint as taught by Han, because based on such a learning process, it is possible to reduce the false reject rate (FRR), thereby improving a recognition rate (Han: para [0117]).

Regarding claim 9, Kim teaches the method as explained for claim 1 above.
Kim fails to teach wherein updating the current configuration parameter of the electronic device based on the target configuration parameter of the electronic device comprises: modifying the current configuration parameter based on the target configuration parameter according to a preset rule; as claimed.
Han teaches the method, wherein updating the current configuration parameter of the electronic device based on the target configuration parameter of the electronic device comprises: modifying the current configuration parameter based on the target configuration parameter according to a preset rule (Fig 19; para [0117] FIG. 19 illustrates a method of updating a registered fingerprint according to various embodiments of the present disclosure. When the second fingerprint template 1610 and a registered fingerprint template 1900, from the finger print DB 610A, have the same feature points larger than or equal to a threshold ratio based on a comparison therebetween (= is construed as preset rule), the registered fingerprint template 1900, extracted from the finger print DB 610A, may be updated by adding at least one feature point of the second fingerprint template 1610 to the registered fingerprint template 1900).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Kim with the method of updating registered fingerprint as taught by Han, because based on such a learning process, it is possible to reduce the false reject rate (FRR), thereby improving a recognition rate (Han: para [0117]).

Regarding claim 12, Kim teaches an electronic device, comprising: a processor (130; Fig 1); and a memory (140; Fig 1) storing program instructions executable by the processor (para [0146] The embodiments described above may be made by a program that may be executed in a computer and may be implemented in a widely used digital computer that operates the program by using a computer-readable recording medium. In addition, the structure of the data used in the embodiment described above may be recorded, via various units, to the computer-readable recording medium. The computer-readable recording medium includes a storage medium, for example, a magnetic storage medium (for example, ROM, floppy disk, hard disk, and the like), an optical reading medium (for example, CD-ROM, digital video disc (DVD), and the like), and the like), wherein the program instructions, when executed by the processor, cause the electronic device to perform the operations of: acquiring fingerprint information (para [0031] he electronic device 100 may obtain the image of the user's fingerprint that is input via the fingerprint sensor 120.) collected by a fingerprint sensor (120; Fig 1; Fig 2) at the electronic device; determining whether the fingerprint information is collected in a trusted mode (para [0031] in a registration operation (= claimed “trusted mode”), the electronic device 100 may, in advance, store an image of the user's fingerprint or information regarding the image of the user's fingerprint (for example, information regarding minutiae, phase degree based on a domain conversion method, and the like) as registration information); acquiring, in response to determining that the fingerprint information is collected in the trusted mode (para [0031] In a verification operation, that is, when the user uses the electronic device 100 or attempts to access the electronic device 100, the electronic device 100 may obtain the image of the user's fingerprint that is input via the fingerprint sensor 120. In addition, in the verification operation, the electronic device 100 may compare the fingerprint image, which is input by the user, to an image of a user's fingerprint that is previously registered, thereby determining whether the user is previously registered), a target configuration parameter of the electronic device for anti-spoofing detection according to the fingerprint information (para [0089] After generating the input fingerprint image 510 from the fingerprint image that is sensed by using the fingerprint sensor 120, characteristic information of the fingerprint may be obtained from the input fingerprint image 510. The characteristic information extracted from the input fingerprint image 510 referred to as input characteristic information 520. The input characteristic information 520, which is information indicating characteristics of the registered fingerprint image 510, may, but is not limited to, be information regarding minutiae. The input characteristic information may include SIFT information, phase information that is extracted from the input fingerprint image 510 based on the frequency domain conversion method, and the like).
Kim fails to teach; updating, in response to that the target configuration parameter of the electronic device and/or a current configuration parameter of the electronic device satisfies a preset condition, the current configuration parameter of the electronic device based on the target configuration parameter of the electronic device, wherein the current configuration parameter is used by the electronic device for anti-spoofing detection of a fingerprint in fingerprint information to be recognized; as claimed.
Han teaches an updating method for configuration parameters of an electronic device, comprising: acquiring fingerprint information collected by a fingerprint sensor at the electronic device (para [0113] The electronic device 101 may include a fingerprint sensor for receiving a fingerprint image,) and updating, in response to that the target configuration parameter of the electronic device and/or a current configuration parameter of the electronic device satisfies a preset condition, the current configuration parameter of the electronic device based on the target configuration parameter of the electronic device, wherein the current configuration parameter is used by the electronic device for anti-spoofing detection of a fingerprint in fingerprint information to be recognized (para [0117] FIG. 19 illustrates a method of updating a registered fingerprint according to various embodiments of the present disclosure. When the second fingerprint template 1610 and a registered fingerprint template 1900, from the finger print DB 610A, have the same feature points larger than or equal to a threshold ratio based on a comparison therebetween, the registered fingerprint template 1900, extracted from the finger print DB 610A, may be updated by adding at least one feature point of the second fingerprint template 1610 to the registered fingerprint template 1900… Accordingly, even though biometric information, which is relatively unclear than the registered biometric information, is acquired, an authentication success rate can increase because the authentication (= claimed “anti-spoofing detection”) is performed based on updated biometric information.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Kim with the method of updating registered fingerprint as taught by Han, because based on such a learning process, it is possible to reduce the false reject rate (FRR), thereby improving a recognition rate (Han: para [0117]).

Regarding claims 13, 14, 19 and 20 which are similar in scope to claims 2, 3, 8 and 9, therefore claims 13, 14, 19 and 20 are rejected under same rational as provided for claims 2, 3, 8 and 9 above.

Regarding claim 23, Kim teaches a non-transitory computer-readable storage medium storing program instructions for updating configuration parameters of an electronic device (para [0146] The embodiments described above may be made by a program that may be executed in a computer and may be implemented in a widely used digital computer that operates the program by using a computer-readable recording medium. In addition, the structure of the data used in the embodiment described above may be recorded, via various units, to the computer-readable recording medium. The computer-readable recording medium includes a storage medium, for example, a magnetic storage medium (for example, ROM, floppy disk, hard disk, and the like), an optical reading medium (for example, CD-ROM, digital video disc (DVD), and the like), and the like), wherein the program instructions, when executed by at least one processor (130; Fig 1), causing the following operations to be implemented: acquiring fingerprint information (para [0031] he electronic device 100 may obtain the image of the user's fingerprint that is input via the fingerprint sensor 120.) collected by a fingerprint sensor (120; Fig 1; Fig 2) at the electronic device; determining whether the fingerprint information is collected in a trusted mode (para [0031] in a registration operation (= claimed “trusted mode”), the electronic device 100 may, in advance, store an image of the user's fingerprint or information regarding the image of the user's fingerprint (for example, information regarding minutiae, phase degree based on a domain conversion method, and the like) as registration information); acquiring, in response to determining that the fingerprint information is collected in the trusted mode (para [0031] In a verification operation, that is, when the user uses the electronic device 100 or attempts to access the electronic device 100, the electronic device 100 may obtain the image of the user's fingerprint that is input via the fingerprint sensor 120. In addition, in the verification operation, the electronic device 100 may compare the fingerprint image, which is input by the user, to an image of a user's fingerprint that is previously registered, thereby determining whether the user is previously registered), a target configuration parameter of the electronic device for anti-spoofing detection according to the fingerprint information (para [0089] After generating the input fingerprint image 510 from the fingerprint image that is sensed by using the fingerprint sensor 120, characteristic information of the fingerprint may be obtained from the input fingerprint image 510. The characteristic information extracted from the input fingerprint image 510 referred to as input characteristic information 520. The input characteristic information 520, which is information indicating characteristics of the registered fingerprint image 510, may, but is not limited to, be information regarding minutiae. The input characteristic information may include SIFT information, phase information that is extracted from the input fingerprint image 510 based on the frequency domain conversion method, and the like).
Kim fails to teach; updating, in response to that the target configuration parameter of the electronic device and/or a current configuration parameter of the electronic device satisfies a preset condition, the current configuration parameter of the electronic device based on the target configuration parameter of the electronic device, wherein the current configuration parameter is used by the electronic device for anti-spoofing detection of a fingerprint in fingerprint information to be recognized; as claimed.
Han teaches an updating method for configuration parameters of an electronic device, comprising: acquiring fingerprint information collected by a fingerprint sensor at the electronic device (para [0113] The electronic device 101 may include a fingerprint sensor for receiving a fingerprint image,) and updating, in response to that the target configuration parameter of the electronic device and/or a current configuration parameter of the electronic device satisfies a preset condition, the current configuration parameter of the electronic device based on the target configuration parameter of the electronic device, wherein the current configuration parameter is used by the electronic device for anti-spoofing detection of a fingerprint in fingerprint information to be recognized (para [0117] FIG. 19 illustrates a method of updating a registered fingerprint according to various embodiments of the present disclosure. When the second fingerprint template 1610 and a registered fingerprint template 1900, from the finger print DB 610A, have the same feature points larger than or equal to a threshold ratio based on a comparison therebetween, the registered fingerprint template 1900, extracted from the finger print DB 610A, may be updated by adding at least one feature point of the second fingerprint template 1610 to the registered fingerprint template 1900… Accordingly, even though biometric information, which is relatively unclear than the registered biometric information, is acquired, an authentication success rate can increase because the authentication (= claimed “anti-spoofing detection”) is performed based on updated biometric information.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Kim with the method of updating registered fingerprint as taught by Han, because based on such a learning process, it is possible to reduce the false reject rate (FRR), thereby improving a recognition rate (Han: para [0117]).

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2020/0012844) in view of Han et al. (2016/0171280) as applied to claim 1 and 12 above, and further in view of Roh et al. (2017/0316250).

Regarding claim 10, Kim and Han teaches the method as explained for claim 1 above.
Kim and Han fails to teach further comprising: performing, in response to determining that the fingerprint information is not collected in a trusted mode, anti-spoofing detection of the fingerprint information based on the current configuration parameter of the electronic device; as claimed.
Roh teaches a method comprising: performing, in response to determining that the fingerprint information is not collected in a trusted mode (para [0203] For example, the electronic device 901 may receive a force touch 9 to any area of the display 910. When the force touch 9 is made on the display 910, the electronic device 901 may activate a fingerprint sensor based on the pressure of the force touch 9. The fingerprint of a finger, which makes the force touch 9, may be detected by the activated fingerprint sensor. The electronic device 901 may compare the detected fingerprint with the registered fingerprint stored in the memory.), anti-spoofing detection of the fingerprint information based on the current configuration parameter of the electronic device (Fig 9; para [0204] For example, when the detected fingerprint is matched with the registered fingerprint (i.e. when the fingerprint is successfully verified), the electronic device 901 switches the state of the display 910 to an ON state, and a home screen 912, which is unlocked, may be output to the display 910 (one example of the first function)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Kim and Han with the method of verifying fingerprint as taught by Roh, because this will provide a level of security on the electronic device such that device can be accessible only by authorized user, thus enhancing the device security.

Regarding claim 21 which are similar in scope to claim 10, therefore claim 21 is rejected under same rational as provided for claim 10 above.

Allowable Subject Matter
Claims 4-7, 11, 15-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 4, prior art of record fails to teach the following claim limitations of “wherein acquiring the target configuration parameter of the electronic device comprises: calculating a detect score based on each fingerprint information sample in the fingerprint information; generating or updating anti-spoofing detection distribution of the electronic device according to a plurality of detect scores; and determining the target configuration parameter based on the anti-spoofing detection distribution”; in combination with all other claim limitations. Regarding claim 11, prior art of record fails to teach the following claim limitations of “wherein determining whether the fingerprint information is collected in the trusted mode comprises: determining that the fingerprint information is not collected in the trusted mode in response to detection of any one of: unlock operations number of the electronic device in a preset time period exceeds a preset number; or a difference between a fingerprint recognition score in a latest time period and a historical score of the electronic device exceeds a preset range”; in combination with all other claim limitations. Regarding claim 15, prior art of record fails to teach the following claim limitations of “calculating a detect score based on each fingerprint information sample in the fingerprint information; generating or updating anti-spoofing detection distribution of the electronic device according to a plurality of detect scores; and determining the target configuration parameter based on the anti-spoofing detection distribution”; in combination with all other claim limitations. Regarding claim 22, prior art of record fails to teach the following claim limitations of “determining that the fingerprint information is not collected in the trusted mode in response to detection of any one of: unlock operations number of the electronic device in a preset time period exceeds a preset number; or a difference between a fingerprint recognition score in a latest time period and a historical score of the electronic device exceeds a preset range”; in combination with all other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Juncker et al. (2021/0166047) teaches a method of fingerprint enrollment of a user by means of an electronic device comprising a display screen, a fingerprint sensing system adapted to acquire fingerprint information of the user's fingers, and a control unit, wherein an operational area of the display screen at least partly coincide with an operational area of the fingerprint sensing system, wherein the method comprises the steps of presenting a first instruction, using the display screen, to the user for enrollment positioning of a first finger at a first desired location within the operational area of the fingerprint sensing system and a second finger at a second desired location within the operational area of the fingerprint sensing system, acquiring, using the fingerprint sensing system, fingerprint information of the first and the second finger, extracting, using the control unit, fingerprint features from the acquired fingerprint information, separating, using the control unit, the extracted fingerprint features for the first and the second finger based on a correlation with the presented first and second desired locations, forming, using the control unit, a first fingerprint template for first finger based on the separated fingerprint features for the first finger, and forming, using the control unit, a second fingerprint template for second finger based on the separated fingerprint features for the second finger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623